IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-87,158-01


                              IN RE ANGELA MOORE, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                     CAUSE NOS. 04-16-00630-CR & 04-16-00631-CR
                        IN THE FOURTH COURT OF APPEALS
                                 BEXAR COUNTY


       Per curiam. HERVEY , J., did not participate.

                                            ORDER

       Relator filed a motion for leave to file and a petition for a writ of mandamus, invoking our

constitutional authority to issue writs of mandamus in criminal law matters. TEX . CONST . art. V, §

5. The petition requests that we issue the writ of mandamus in the underlying cases, requiring the

appellate court to rescind its order removing Relator counsel from representing Cody Lon Smith on

direct appeal.

       Smith’s direct appeals and any current deadlines in Cause Numbers 04-16-00630-CR and 04-

16-00361-CR are stayed pending further order from this Court.

       Respondent, the Fourth Court of Appeals, is invited to respond to Relator’s allegations and
                                                                                                    2

arguments. The Real Parties in Interest, the Kerr County District Attorney, and Cody Lon Smith are

also invited to provide responses. All responses shall be submitted within 30 days of the date of this

order. This motion for leave to file a writ of mandamus will be held in abeyance for 30 days.



Filed: August 2, 2017
Do not publish